DETAILED ACTION
Claims 1-20 are pending.   
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities: 
In claim 1, it appears that the phrase ‘cause the processor:’ should read ‘cause the processor to:’
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn et al. U.S. Patent Publication No. 20160061207 (hereinafter Penn) in view of Sulfstede et al. U.S. Patent No. 4856286 (hereinafter Sulfstede).
Regarding claim 1, Penn teaches a non-transitory, computer-readable medium comprising instructions, wherein the instructions, when executed by a processor [0144-0149 — a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit… computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium], are configured to cause the processor to: 
control a target speed range of a compressor of a heating, ventilation, and air conditioning (HVAC) system [0002-0004, Fig. 1 —  an heating ventilation and air/conditioning (HVAC) system; 0057, Fig. 3 —  a heating, ventilation, air conditioning, or refrigeration (HVAC/R) system controlled by a system controller 300] based on a comparison of an operation coordinate of the compressor with a target region of an operational envelope of the compressor [0057, Figs. 1, 3, 5-6 — a system controller 300; 0086-0087 — the communication module 520 may receive measured data from the system controller 300, including pressures such as a condenser pressure and an evaporator pressure. These pressures are provided to an envelope determination module 528 that determines an acceptable speed limit range based on the pressures. An example envelope is described in more detail in FIG. 7. The speed determination module 524 may restrict a requested speed to be within the speed limits; 0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds comprising upper speeds and lower speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM], 
wherein the operational envelope defines compressor operation coordinates corresponding to a range of evaporating temperatures and a range of condensing temperatures of a working fluid [0060-0063, Figs. 1 and 3 — a condenser pressure sensor 334 measures the refrigerant pressure at the condenser 314… compressor 304 has a suction port that receives refrigerant and a discharge port that discharges higher pressure refrigerant. A temperature of refrigerant at the discharge port is measured by a compressor discharge temperature sensor 342 and provided to the drive controller 312. This compressor discharge temperature may then be provided to the system controller 300], and the operation coordinate is defined by data indicative of a first temperature of the working fluid exiting the compressor and a second temperature of the working fluid entering the compressor [0021, 0025 —  drive controller includes an envelope determination module that stores an operational envelope for the compressor; 0057, Figs. 1, 3, 5-6 — a system controller 300; 0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM]; and 
adjust the target speed range while the operation coordinate is within a control region of the operational envelope, wherein the control region is outside of the target region [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region has a corresponding speed range within which the compressor can reliably operate — target region speed range is 1000-7200 RPM, lower threshold speed is increased to 1800, 2200 or 2600 RPM in other regions].
But Penn fails to clearly specify iteratively adjusting.
However, Sulfstede teaches iteratively adjusting a compressor speed [col. 6 lines 1-68, Figs. 1 and 3 — the actual speed of compressor 14 and CMDSPD corresponds to the speed command 42 that is delivered to motor drive 32 which in turn controls the speed of the compressor's motor 28…  a new command speed (CMDSPD) is computed and supplied to motor drive 32 to vary the speed of motor 28  every 0.2 seconds.… CMDSPD is appropriately incremented or decremented in discrete steps (i.e. each time CMDSPD is adjusted)].
Penn and Sulfstede are analogous art.  They relate to HVAC control systems, particularly with compressor control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer-readable medium for compressor control, as taught by Penn, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent over correction by making adjustments iteratively in incremental steps.   Furthermore, it would have been obvious to one of ordinary skill in the art  to simply substitute the known iterative adjustment of Sulfstede for the adjustment of Penn for the predictable result of a non-transitory computer-readable medium for iterative compressor control.
Regarding claim 2, the combination of Penn and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches causing the processor to iteratively apply an adjustment to an upper threshold speed of the target speed range or to a lower threshold speed of the target speed range while the operation coordinate is within the control region to iteratively adjust the target speed range [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region has a corresponding speed range within which the compressor can reliably operate — target region speed range is 1000-7200 RPM, lower threshold speed is increased to 1800, 2200 or 2600 RPM in other regions].
Further, Sulfstede teaches to iteratively apply an offset value to a speed [col. 6 lines 1-68, Figs. 1 and 3 — the actual speed of compressor 14 and CMDSPD corresponds to the speed command 42 that is delivered to motor drive 32 which in turn controls the speed of the compressor's motor 28…  a new command speed (CMDSPD) is computed and supplied to motor drive 32 to vary the speed of motor 28  every 0.2 seconds.… CMDSPD is appropriately incremented or decremented in discrete steps (offset value)].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer-readable medium for compressor control, as taught by the combination of Penn and Sulfstede, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent over correction by making adjustments iteratively in incremental steps.   Furthermore, it would have been obvious to one of ordinary skill in the art  to simply substitute the known iterative adjustment in discrete of Sulfstede for the adjustment of Penn for the predictable result of a non-transitory computer-readable medium for iterative compressor control in discrete steps.
Regarding claim 6, the combination of Penn and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches causing the processor to maintain the target speed range based on a determination that the operation coordinate transitions from the target region or the control region of the operational envelope to another region of the operational envelope [0057, Figs. 1, 3, 5-6 — a system controller 300; 0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM; 0063 — system controller 300 and the drive controller 312 may individually or together monitor the compressor discharge temperature to ensure that the compressor discharge temperature does not exceed a threshold, such as 275° Fahrenheit (outside any control region shown in Fig. 7). If this threshold is exceeded, the compressor 304 may be powered down — the controller maintains a target range of speeds in the regions defined by 1800-7200 RPM and 2200-6000 RPM that are between the 1000-7200 RPM region and 275° Fahrenheit].
Further, Sulfstede teaches a deadband region and the deadband region is between the target region and the control region [col. 6 lines 1-68 — Block 116 assigns the variable SPDERR to equal TRUSPD minus SETSPD which represents the difference between the actual compressor speed, TRUSPD, and the desired speed, SETSPD.  If SPDERR lies within an acceptable range, or deadband, no change in speed control is taken as indicated by decision block 118 which has a deadband of +4 to -4. Beyond the deadband, CMDSPD is appropriately incremented or decremented in discrete steps, but its new value is limited to within speed limits which are stored as digital values corresponding to 1800 and 7200 RPM. Computing the new value of CMDS].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer-readable medium for compressor control, as taught by the combination of Penn and Sulfstede, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent frequent switching between control modes of the compressor at the transition between different regions.
Regarding claim 7, the combination of Penn and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches causing the processor suspend operation of the compressor based on a determination that the operation coordinate is outside of the target region, the control region, and the another region [0063 — system controller 300 and the drive controller 312 may individually or together monitor the compressor discharge temperature to ensure that the compressor discharge temperature does not exceed a threshold, such as 275° Fahrenheit (outside any region shown in Fig. 7). If this threshold is exceeded, the compressor 304 may be powered down].
Further, Sulfstede teaches a region is a deadband region [col. 6 lines 1-68 — Block 116 assigns the variable SPDERR to equal TRUSPD minus SETSPD which represents the difference between the actual compressor speed, TRUSPD, and the desired speed, SETSPD.  If SPDERR lies within an acceptable range, or deadband, no change in speed control is taken as indicated by decision block 118 which has a deadband of +4 to -4. Beyond the deadband, CMDSPD is appropriately incremented or decremented in discrete steps, but its new value is limited to within speed limits which are stored as digital values corresponding to 1800 and 7200 RPM. Computing the new value of CMDS].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer-readable medium for compressor control, as taught by the combination of Penn and Sulfstede, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent frequent switching between control modes of the compressor at the transition between different regions.
Regarding claim 8, the combination of Penn and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches that causing the processor to adjust the target speed range at a predetermined rate or a percentage rate based on a determination that the operation coordinate is within the control region of the operational envelope [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region has a corresponding speed range within which the compressor can reliably operate — target region speed range is 1000-7200 RPM, upper threshold speed is decreased to 6000 RPM in other regions; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924… At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate. For example only, the ramp rate may be 500 rpm/second].
Further, Sulfstede teaches iteratively adjusting a compressor speed [col. 6 lines 1-68, Figs. 1 and 3 — the actual speed of compressor 14 and CMDSPD corresponds to the speed command 42 that is delivered to motor drive 32 which in turn controls the speed of the compressor's motor 28…  a new command speed (CMDSPD) is computed and supplied to motor drive 32 to vary the speed of motor 28  every 0.2 seconds.… CMDSPD is appropriately incremented or decremented in discrete steps (i.e. each time CMDSPD is adjusted)].
Regarding claim 9, Penn teaches a non-transitory, computer-readable medium comprising instructions, wherein the instructions, when executed by a processor [0144-0149 — a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit… computer programs include processor-executable instructions that are stored on at least one non-transitory, tangible computer-readable medium], are configured to cause the processor to: 
compare an operation coordinate of a compressor of a heating, ventilation, and air conditioning (HVAC) system [0002-0004, Fig. 1 —  an heating ventilation and air/conditioning (HVAC) system; 0057, Fig. 3 —  a heating, ventilation, air conditioning, or refrigeration (HVAC/R) system controlled by a system controller 300] with a target region of an operational envelope of the compressor [0057, Figs. 1, 3, 5-6 — a system controller 300; 0086-0087 — the communication module 520 may receive measured data from the system controller 300, including pressures such as a condenser pressure and an evaporator pressure. These pressures are provided to an envelope determination module 528 that determines an acceptable speed limit range based on the pressures. An example envelope is described in more detail in FIG. 7. The speed determination module 524 may restrict a requested speed to be within the speed limits; 0097-0098, Fig. 7 — The envelope includes various regions defined by evaporator and condenser pressures and each region has a corresponding speed range within which the compressor can reliably operate. Depending on the drive controller 312, some or all of these ranges may need to be further restricted. For example, lower-power drive controllers may not allow the highest speed operation at higher pressures … the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds comprising upper speeds and lower speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM], 
wherein the operational envelope defines compressor operation coordinates corresponding to a range of suction pressures and a range of discharge pressures of a working fluid [0060-0063, Figs. 1 and 3 — a condenser pressure sensor 334 measures the refrigerant pressure at the condenser 314… compressor 304 has a suction port that receives refrigerant and a discharge port that discharges higher pressure refrigerant. A temperature of refrigerant at the discharge port is measured by a compressor discharge temperature sensor 342 and provided to the drive controller 312. This compressor discharge temperature may then be provided to the system controller 300; 0086-0087, Fig. 7 — the communication module 520 may receive measured data from the system controller 300, including pressures such as a condenser pressure and an evaporator pressure. These pressures are provided to an envelope determination module 528 that determines an acceptable speed limit range based on the pressures. An example envelope is described in more detail in FIG. 7], and 
the operation coordinate is defined by data indicative of a detected suction pressure of the working fluid and a detected discharge pressure of the working fluid [0021, 0025 —  drive controller includes an envelope determination module that stores an operational envelope for the compressor; 0057, Figs. 1, 3, 5-6 — a system controller 300; 0097-0098, Fig. 7 — The envelope includes various regions defined by evaporator and condenser pressures and each region has a corresponding speed range within which the compressor can reliably operate. Depending on the drive controller 312, some or all of these ranges may need to be further restricted. For example, lower-power drive controllers may not allow the highest speed operation at higher pressures… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM; 0086-0087 — the communication module 520 may receive measured data from the system controller 300, including pressures such as a condenser pressure and an evaporator pressure. These pressures are provided to an envelope determination module 528 that determines an acceptable speed limit range based on the pressures. An example envelope is described in more detail in FIG. 7]; 
control a target speed range of the compressor based on comparison of the operation coordinate with the target region of the operational envelope [0086-0087 — the communication module 520 may receive measured data from the system controller 300, including pressures such as a condenser pressure and an evaporator pressure. These pressures are provided to an envelope determination module 528 that determines an acceptable speed limit range based on the pressures. An example envelope is described in more detail in FIG. 7. The speed determination module 524 may restrict a requested speed to be within the speed limits; 0097-0098, Fig. 7 — The envelope includes various regions defined by evaporator and condenser pressures and each region has a corresponding speed range within which the compressor can reliably operate. Depending on the drive controller 312, some or all of these ranges may need to be further restricted. For example, lower-power drive controllers may not allow the highest speed operation at higher pressures — target region speed range is 1000-7200 RPM, lower threshold speed is increased to 1800, 2200 or 2600 RPM in other regions]; and
maintain the target speed range in response to a determination that the operation coordinate transitions from the target region of the operational envelope to a region that is outside of the target region [0057, Figs. 1, 3, 5-6 — a system controller 300; 0097-0098, Fig. 7 — The envelope includes various regions defined by evaporator and condenser pressures and each region has a corresponding speed range within which the compressor can reliably operate. Depending on the drive controller 312, some or all of these ranges may need to be further restricted. For example, lower-power drive controllers may not allow the highest speed operation at higher pressures … the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM; 0063 — system controller 300 and the drive controller 312 may individually or together monitor the compressor discharge temperature to ensure that the compressor discharge temperature does not exceed a threshold, such as 275° Fahrenheit (outside any control region shown in Fig. 7). If this threshold is exceeded, the compressor 304 may be powered down — the controller maintains a target range of speeds in the regions defined by 1800-7200 RPM and 2200-6000 RPM that are between the 1000-7200 RPM region and 275° Fahrenheit].
But Penn fails to clearly specify to a deadband region that is outside of the target region.
However, Sulfstede teaches maintain the speed in response to a determination that the operation coordinate transitions from a target region of an operational envelope to a deadband region that is outside of the target region [col. 6 lines 1-68 — Block 116 assigns the variable SPDERR to equal TRUSPD minus SETSPD which represents the difference between the actual compressor speed, TRUSPD, and the desired speed, SETSPD.  If SPDERR lies within an acceptable range, or deadband, no change in speed control is taken as indicated by decision block 118 which has a deadband of +4 to -4. Beyond the deadband, CMDSPD is appropriately incremented or decremented in discrete steps, but its new value is limited to within speed limits which are stored as digital values corresponding to 1800 and 7200 RPM. Computing the new value of CMDS].
Penn and Sulfstede are analogous art.  They relate to HVAC control systems, particularly with compressor control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer-readable medium for compressor control, as taught by Penn, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent frequent switching between control modes of the compressor at the transition between different regions.
Regarding claim 10, the combination of Penn and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches causing the processor to adjust a lower threshold speed of the target speed range, an upper threshold speed of the target speed range, or both, in response to a determination that the operation coordinate is within a control region outside of the target region of the operational envelope [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region has a corresponding speed range within which the compressor can reliably operate — target region speed range is 1000-7200 RPM, upper threshold speed is decreased to 6000 RPM in other regions; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924… At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate. For example only, the ramp rate may be 500 rpm/second].
Further, Sulfstede teaches that the control region and the deadband region are different from one another [col. 6 lines 1-68 — Block 116 assigns the variable SPDERR to equal TRUSPD minus SETSPD which represents the difference between the actual compressor speed, TRUSPD, and the desired speed, SETSPD.  If SPDERR lies within an acceptable range, or deadband, no change in speed control is taken as indicated by decision block 118 which has a deadband of +4 to -4. Beyond the deadband, CMDSPD is appropriately incremented or decremented in discrete steps, but its new value is limited to within speed limits which are stored as digital values corresponding to 1800 and 7200 RPM. Computing the new value of CMDS].
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above non-transitory computer-readable medium for compressor control, as taught by the combination of Penn and Sulfstede, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent frequent switching between control modes of the compressor at the transition between different regions.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Penn and Sulfstede in view of Avila U.S. Patent Publication No. 20180283756 (hereinafter Avila).
Regarding claim 12, the combination of Penn and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches the processor [0144-0149 — a processor circuit (shared, dedicated, or group) that executes code; a memory circuit (shared, dedicated, or group) that stores code executed by the processor circuit].
But the combination of Penn and Sulfstede fails to clearly monitor a time in which the operation coordinate is outside of the target region; and suspend operation of the compressor in response to a determination that the time exceeds a threshold time threshold.
However, Avila teaches a controller configured to monitor a time value associated with a duration for which the operation coordinate is within the control region; and suspend operation of the compressor in response to a determination that the time value exceeds a time threshold [0071, Fig. 1 — inverter compressor (7); 0106 —  a certain time elapses during which the unit has tried to go back to its OPTIMAL working area but has not managed to leave the undesirable area, the system may consider that the refrigerating unit (4) is operating in an abnormal manner, it will stop operating and trigger an alarm; 0110-0127, Figs. 3-4 —  If these actions do not return the compressor (7) to the OPTIMAL area within a certain time, the compressor (7) may stop operating].
Penn, Sulfstede and Avila are analogous art.  They relate to cooling control systems, particularly with compressor control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above HVAC system, as taught by the combination of Penn and Sulfstede, by incorporating the above limitations, as taught by Avila.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent damage to a compressor, as suggested by Availa [0102].   
Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Penn in view of Avila.
Regarding claim 14, Penn teaches a heating, ventilation, and air conditioning (HVAC) system [0002-0004, Fig. 1 —  a heating ventilation and air/conditioning (HVAC) system; 0057, Fig. 3 —  a heating, ventilation, air conditioning, or refrigeration (HVAC/R) system controlled by a system controller 300], comprising: 
a compressor configured to compress a working fluid [0060-0063, Figs. 1 and 3 — a condenser pressure sensor 334 measures the refrigerant pressure at the condenser 314… compressor 304 has a suction port that receives refrigerant and a discharge port that discharges higher pressure refrigerant]; and a controller [0002-0004, Fig. 1 —  an heating ventilation and air/conditioning (HVAC) system; 0057, Fig. 3 —  a heating, ventilation, air conditioning, or refrigeration (HVAC/R) system controlled by a system controller 300] configured to: 
compare an operation coordinate of the compressor with a target region of an operational envelope of the compressor [0057, Figs. 1, 3, 5-6 — a system controller 300; 0086-0087 — the communication module 520 may receive measured data from the system controller 300, including pressures such as a condenser pressure and an evaporator pressure. These pressures are provided to an envelope determination module 528 that determines an acceptable speed limit range based on the pressures. An example envelope is described in more detail in FIG. 7. The speed determination module 524 may restrict a requested speed to be within the speed limits; 0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds comprising upper speeds and lower speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM], 
wherein the operational envelope defines compressor operation coordinates corresponding to a range of suction temperatures and a range of discharge temperatures of the working fluid [0060-0063, Figs. 1 and 3 — a condenser pressure sensor 334 measures the refrigerant pressure at the condenser 314… compressor 304 has a suction port that receives refrigerant and a discharge port that discharges higher pressure refrigerant. A temperature of refrigerant at the discharge port is measured by a compressor discharge temperature sensor 342 and provided to the drive controller 312. This compressor discharge temperature may then be provided to the system controller 300], and 
the operation coordinate is defined by data indicative of a first temperature of the working fluid exiting the compressor and a second temperature of the working fluid entering the compressor [0021, 0025 —  drive controller includes an envelope determination module that stores an operational envelope for the compressor; 0057, Figs. 1, 3, 5-6 — a system controller 300; 0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0129, Fig. 10 — Control continues at 840, where a minimum speed is determined from the compressor operating envelope. At 844, control determines whether the new override speed is less than the determined minimum speed; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924; otherwise control transfers to 908. At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate; 0141, Fig. 12 — At 1008, control determines whether the estimated speed is greater than a threshold. If so, control transfers to 1040 — ramp speed to 3600 RPM]; 
adjust a target speed range of the compressor in response to a determination that the operation coordinate is within a control region of the operational envelope, wherein the control region is outside of the target region [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region has a corresponding speed range within which the compressor can reliably operate — target region speed range is 1000-7200 RPM, lower threshold speed is increased to 1800, 2200 or 2600 RPM in other regions].
But Penn fails to clearly specify a controller configured to monitor a time value associated with a duration for which the operation coordinate is within the control region; and suspend operation of the compressor in response to a determination that the time value exceeds a time threshold.
However, Avila teaches a controller configured to monitor a time value associated with a duration for which the operation coordinate is within the control region; and suspend operation of the compressor in response to a determination that the time value exceeds a time threshold [0071, Fig. 1 — inverter compressor (7); 0106 —  a certain time elapses during which the unit has tried to go back to its OPTIMAL working area but has not managed to leave the undesirable area, the system may consider that the refrigerating unit (4) is operating in an abnormal manner, it will stop operating and trigger an alarm; 0110-0127, Figs. 3-4 —  If these actions do not return the compressor (7) to the OPTIMAL area within a certain time, the compressor (7) may stop operating].
Penn and Avila are analogous art.  They relate to cooling control systems, particularly with compressor control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above HVAC system, as taught by Penn, by incorporating the above limitations, as taught by Avila.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent damage to a compressor, as suggested by Availa [0102].   
Regarding claim 19, the combination of Penn and Avila teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches the controller is configured to reset a time value in response to a determination that the operation coordinate is within a target region [0132, Fig. 10 — Control continues at 860, where if the override speed is once again equal to the speed demand (operation coordinate within target region), the rotor has been successfully recovered and control transfers to 864. Otherwise, controls returns 804. At 864, the lost rotor alarm is cleared and the dwell timer is reset and stopped].
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Penn and Avila in view of Sulfstede.
Regarding claim 15, the combination of Penn and Avila teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches that the controller is configured to adjust an upper threshold speed, a lower threshold speed, or both of the target speed range of the compressor in response to a determination that the operation coordinate is within the control region of the operational envelope [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region has a corresponding speed range within which the compressor can reliably operate — target region speed range is 1000-7200 RPM, upper threshold speed is decreased to 6000 RPM in other regions; 0135 — At 916, control determines a minimum speed according to an operating envelope, which may be determined based on condenser and evaporator pressures (and corresponding first/second temperatures). At 920, control determines whether the user defrost speed is less than the minimum envelope speed. If so, control transfers to 924… At 924, control ramps the requested speed to the determined minimum envelope speed at a predetermined ramp rate. For example only, the ramp rate may be 500 rpm/second].
But the combination of Penn and Avila fails to clearly specify iteratively adjusting.
However, Sulfstede teaches iteratively adjusting a compressor speed [col. 6 lines 1-68, Figs. 1 and 3 — the actual speed of compressor 14 and CMDSPD corresponds to the speed command 42 that is delivered to motor drive 32 which in turn controls the speed of the compressor's motor 28…  a new command speed (CMDSPD) is computed and supplied to motor drive 32 to vary the speed of motor 28  every 0.2 seconds.… CMDSPD is appropriately incremented or decremented in discrete steps (i.e. each time CMDSPD is adjusted)].
Penn, Avila and Sulfstede are analogous art.  They relate to cooling control systems, particularly with compressor control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above HVAC system, as taught by the combination of Penn and Avila, by incorporating the above limitations, as taught by Sulfstede.
One of ordinary skill in the art would have been motivated to do this modification in order to prevent over correction by making adjustments iteratively in incremental steps.   Furthermore, it would have been obvious to one of ordinary skill in the art  to simply substitute the known iterative adjustment of Sulfstede for the adjustment of Penn for the predictable result of a non-transitory computer-readable medium for iterative compressor control.
Regarding claim 16, the combination of Penn, Avila and Sulfstede teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches that wherein the controller is configured to increase the upper threshold speed of the target speed range toward an initial upper threshold speed, decrease the lower threshold speed of the target speed range toward an initial lower threshold speed, or both in response to a determination that the operation coordinate is within the target region of the operational envelope [0097-0098, Fig. 7 — a control envelop has an X-axis corresponding to evaporator temperature (first temperature) and the Y-axis corresponds to condenser temperature (second temperature)… the envelope includes various regions defined by evaporator and condenser pressures/temperatures and each region (various regions with target ranges of speeds in RPM, e.g. 1000-7200 RPM, are shown) has a corresponding speed range within which the compressor can reliably operate; 0130-0131 — the override speed is then slowly increased back to the requested speed. One incremental increase is performed after each dwell timer threshold period … 856, control increases the override speed by a second increment. In various implementations, the second increment may be the same as or independent of the first increment of 836. In one example, the second increment is also 200 rpm (adjusting towards a speed limit)].
Further, Sulfstede teaches iteratively adjusting a compressor speed [col. 6 lines 1-68, Figs. 1 and 3 — the actual speed of compressor 14 and CMDSPD corresponds to the speed command 42 that is delivered to motor drive 32 which in turn controls the speed of the compressor's motor 28…  a new command speed (CMDSPD) is computed and supplied to motor drive 32 to vary the speed of motor 28  every 0.2 seconds.… CMDSPD is appropriately incremented or decremented in discrete steps (i.e. each time CMDSPD is adjusted)].
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Penn and Avila in view of Shapiro et al. U.S. Patent Publication No. 20060288719 (hereinafter Shapiro).
Regarding claim 20, the combination of Penn and Avila teaches all the limitations of the base claims as outlined above.  
Further, Penn teaches a plurality of sensors configured to monitor at least one operating parameter of the HVAC system [0060-0063, Figs. 1 and 3 — a condenser pressure sensor 334 measures the refrigerant pressure at the condenser 314… compressor 304 has a suction port that receives refrigerant and a discharge port that discharges higher pressure refrigerant. A temperature of refrigerant at the discharge port is measured by a compressor discharge temperature sensor 342 and provided to the drive controller 312. This compressor discharge temperature may then be provided to the system controller 300]. 
But the combination of Penn and Avila fails to clearly specify that the data indicative of the first temperature and the second temperature of the working fluid is based on the at least one operating parameter, and the at least one operating parameter comprises a pressure of the working fluid, a flow rate of the working fluid, a speed of a motor configured to drive the compressor, or any combination thereof.
However, Shapiro teaches that the data indicative of the first temperature and the second temperature of the working fluid is based on the at least one operating parameter, and the at least one operating parameter comprises a pressure of the working fluid, a flow rate of the working fluid, a speed of a motor configured to drive the compressor, or any combination thereof [0031 — controller 38 derives the evaporating temperature based upon the measured suction pressure and derives the condensing temperature based upon the measured discharge pressure].
Penn, Avila and Sulfstede are analogous art.  They relate to cooling control systems, particularly with compressor control.
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above HVAC system, as taught by the combination of Penn and Avila, by incorporating the above limitations, as taught by Shapiro.
One of ordinary skill in the art would have been motivated to do this modification in order to reduce the need for separate temperature and pressure sensors thus reducing cost and complexity.
Allowable Subject Matter
Claim(s) 3-5, 11, 13 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reason et al. U.S. Patent No. 6301911, which teaches a method of managing a compressor operating envelope.
Kim et al. U.S. Patent Publication No. 20150267932, which teaches an air conditioning system with a compressor pressure control range.

Note that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD G. LINDSAY whose telephone number is (571)270-0665.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERNARD G LINDSAY/
Primary Examiner, Art Unit 2119